 1

 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON


 3                                                                   Mar 06, 2020
                                                                         SEAN F. MCAVOY, CLERK
 4

 5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    GREGORY L. HYDE,
                                                   NO: 2:19-CV-26-RMP
 8                              Petitioner,
                                                   ORDER DENYING PETITIONER’S
 9          v.                                     AMENDED MOTION TO CERTIFY

10    JAMES KEY, Superintendent,

11                              Respondent.

12

13         BEFORE THE COURT is Petitioner’s Amended Motion to Certify, ECF No.

14   62. Petitioner asks the Court to certify its prior Order Resolving Petitioner’s

15   Motions, ECF No. 59, for interlocutory review. The Court has reviewed the motion,

16   the record, and is fully informed.

17         28 U.S.C. § 1292(b) allows district courts to certify orders for interlocutory

18   appeal. This Court may certify the requested order if the “order involves a

19   controlling question of law as to which there is substantial ground for difference of

20   opinion.” 28 U.S.C. § 1292(b). Additionally, the Court must find that “an

21   immediate appeal from the order may materially advance the ultimate termination of


     ORDER DENYING PETITIONER’S AMENDED MOTION TO CERTIFY ~ 1
 1   the litigation.” Id. Once an order is certified for interlocutory review by the district

 2   court, the Court of Appeals, in its discretion, may permit an appeal of the order. Id.

 3   Both the district court and the Court of Appeals must determine independently that

 4   interlocutory review of the order is appropriate. See id.

 5          Petitioner has not demonstrated that this Court’s prior Order Resolving

 6   Petitioner’s Motions presents “a controlling issue of law as to which there is

 7   substantial ground for difference of opinion.” Id. Additionally, the requested

 8   interlocutory appeal would, in no way, advance the ultimate termination of this

 9   litigation.

10          Accordingly, IT IS HEREBY ORDERED:

11          1. Petitioner’s Amended Motion to Certify, ECF No. 62, is DENIED.

12          2. Petitioner’s Motion to Certify, ECF No. 60, is DENIED AS MOOT.

13          3. Petitioner is reminded that any reply brief in this matter must be filed by

14             March 30, 2020 and that, absent truly exigent circumstances, the Court will

15             not entertain another motion to continue Petitioner’s deadline to file a reply

16             brief.

17          IT IS SO ORDERED. The District Court Clerk is directed to enter this

18   Order and to provide copies to counsel and Petitioner.

19          DATED March 6, 2020.

20
                                                 s/ Rosanna Malouf Peterson
21                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge

     ORDER DENYING PETITIONER’S AMENDED MOTION TO CERTIFY ~ 2
